Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
Claims 1-3, 7-8, and 10-11 have been cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
Japanese Patent Application Laid-Open Publication No. 2011-219519 A to Fujimura describes a method of making a polypropylene composition (see Example 1 in ¶ [0086] and Table 2) comprising adding 0.1 parts by weight of a nucleating agent according to the presently recited chemical formula (1) (see component B-1 in ¶ [0081]) and 0.05 parts by weight of an aluminum stearate according to the presently recited chemical formula (2) (see component C-1 in ¶ [0083]) to 100 parts by weight of a polypropylene resin (see component A-1 in ¶¶ [0076]-[0078]) by melt-kneading (see ¶¶ [0086] and [0062]). The examiner has calculated that the aluminum content of the resulting composition is about 0.0084 mol per 1 kg of polypropylene.
The polypropylene resin is made with a catalyst composition comprising, in part, triisobutyl aluminum (see ¶ [0078]). The molar ratio of the aluminum (in the triisobutyl aluminum) to the nucleating agent is about 3.3 to 1.
Fujimura does not disclose a molar ratio of the aluminum to the nucleating agent within the scope of the presently recited range. Fujimura also does not disclose the presently recited step of adding a blend of an organoaluminum compound and the nucleating agent before or during polymerization.

Japanese Patent Application Laid-Open Publication No. 2017-190440 A to Seguchi suggests the masking of a nucleating agent with an organoaluminum compound (see ¶ [0011]) such as a trialkylaluminum (see ¶ [0013]) such as triisobutylaluminum (see ¶ [0090]). Adding the masked nucleating agent during polymerization avoids inhibition of polymerization (see ¶¶ [0010]-[0011]).

The examiner is unaware of any prior art that describes or suggests the claimed methods. Claims 4-6 and 9 are allowed.
Claims 1-3, 7-8, and 10-11 stand withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The invention was non-elected without traverse in reply filed on Feb. 10, 2022. Independent claim 1 is drawn to a composition and does not contain all of the limitations of an allowable claim drawn to a method, and thus it is not eligible for rejoinder. Accordingly, claims 1-3, 7-8, and 10-11 have been cancelled above. MPEP 821.02.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764